Supreme Court of Florida
                                ____________

                               No. SC21-18
                               ____________

                     JEFFREY G. HUTCHINSON,
                            Appellant,

                                    vs.

                       STATE OF FLORIDA,
                            Appellee.

                               June 16, 2022

PER CURIAM.

     Jeffrey G. Hutchinson, a prisoner under sentence of death,

appeals the circuit court’s order summarily denying his second

successive motion for postconviction relief, filed under rule 3.851 of

the Florida Rules of Criminal Procedure.1 For the reasons that

follow, we affirm.

                          I.      Background

     In 1998, Hutchinson shot and killed his girlfriend, Renee

Flaherty, and her three children: four-year-old Logan, seven-year-



     1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
old Amanda, and nine-year-old Geoffrey. We have described the

events surrounding the murders as follows:

           On the evening of the murders, Hutchinson and
     Renee argued. Hutchinson packed some of his clothes
     and guns into his truck, left, and went to a bar . . . [,]
     arriv[ing] [there] around 8 p.m. Hutchinson told the
     bartender that “Renee is pissed off at me,” drank one and
     a half glasses of beer and then left the bar muttering to
     himself. . . .
           Approximately forty minutes after Hutchinson left
     the bar, there was a 911 call from Hutchinson’s home.
     The caller stated, “I just shot my family.” Two of
     Hutchinson’s close friends identified the caller’s voice as
     Hutchinson’s. Hutchinson said to the 911 operator,
     “there were some guys here.” He told the operator that
     he did not know how many people were there, he did not
     know how many had been hurt, and he did not know
     how they had been injured. Deputies arrived at
     Hutchinson’s home within ten minutes of the 911 call
     and found Hutchinson on the ground in the garage with
     the cordless phone nearby. The phone call was still
     connected to the 911 operator. Deputies found Renee’s
     body on the bed in the master bedroom, Amanda’s body
     on the floor near the bed in the master bedroom, and
     Logan’s body at the foot of the bed in the master
     bedroom. Each had been shot once in the head with a
     shotgun. Deputies found Geoffrey’s body on the floor in
     the living room between the couch and the coffee table.
     He had been shot once in the chest and once in the head.
     The murder weapon, a Mossberg 12-gauge pistol-grip
     shotgun which belonged to Hutchinson, was found on
     the kitchen counter. Hutchinson had gunshot residue on
     his hands. He also had Geoffrey’s body tissue on his leg.

Hutchinson v. State, 882 So. 2d 943, 948 (Fla. 2004).




                                -2-
      The State charged Hutchinson with four counts of first-degree

murder. Following trial, a jury found him guilty as charged on all

four counts, and he proceeded to waive a penalty-phase jury.

Ultimately, after the bench penalty phase, the trial court sentenced

Hutchison to death for the murder of each child and imposed a life

sentence for the murder of his girlfriend.

      We affirmed Hutchinson’s convictions and sentences, which

became final in 2004, see Fla. R. Crim. P. 3.851(d)(1)(A). Since that

time, Hutchinson has sought postconviction relief in both state and

federal court but has had no success in either forum.

See Hutchinson v. State, 17 So. 3d 696, 704 (Fla. 2009) (affirming

denial of initial postconviction motion); Hutchinson v. State, 243 So.

3d 880, 884 (Fla. 2018) (affirming denial of first successive

postconviction motion).

      Hutchinson has now filed his second successive

postconviction motion asserting four claims for relief. All four

claims involve witnesses, Joel and Deanna Adams, who testified at

trial that they recognized Hutchinson’s voice to be that of the 911

caller.




                                 -3-
     Prior to Hutchinson’s trial, Mr. and Ms. Adams testified before

a federal grand jury regarding their possible involvement in two

bank robberies unrelated to the murders. Relying on this FBI

investigation, Hutchinson’s defense counsel sought to impeach both

witnesses at trial on the theory that each was biased toward the

prosecution in hopes of obtaining favorable treatment from the

State in relation to the unrelated robberies. Partially accepting

defense counsel’s argument, the trial court allowed counsel to cover

this topic when cross-examining Ms. Adams.

     More than ten years after Hutchinson’s murder convictions

became final, he submitted a request to the FBI regarding its

investigation into the bank robberies. In his second successive

postconviction motion, he claimed that the records received from

the FBI constituted newly discovered evidence under Jones v. State,

709 So. 2d 512 (Fla. 1998). He further claimed that the State

committed a Brady 2 violation by not disclosing those records to the

defense. In addition, he asserted that the State violated Giglio v.

United States, 405 U.S. 150 (1972), and that a new trial was




     2. See Brady v. Maryland, 373 U.S. 83 (1963).

                                 -4-
warranted based on cumulative error. According to him, his four

claims were timely as a result of equitable tolling. The circuit court

summarily denied all of Hutchinson’s claims and found equitable

tolling inapplicable to the facts of this case.

     This appeal follows.

                             II.   Analysis

     Hutchinson argues that the circuit court erred in denying his

postconviction motion without first holding an evidentiary hearing.

We disagree.

     “A circuit court should hold an evidentiary hearing on a rule

3.851 motion ‘whenever the movant makes a facially sufficient

claim that requires a factual determination.’ ” Rogers v. State, 327

So. 3d 784, 787 (Fla. 2021) (quoting Pardo v. State, 108 So. 3d 558,

560 (Fla. 2012)).3 In contrast, a circuit court may summarily deny

a claim that is legally insufficient or refuted by the record. Id. at

787-88; McDonald v. State, 296 So. 3d 382, 383 n.2 (Fla. 2020).

With this framework in mind, we now turn to Hutchinson’s claims.




     3. “The standard of review here is de novo.” Rogers, 327 So.
3d at 787 n.5.

                                   -5-
     We first consider Hutchinson’s newly discovered evidence

claim. To be facially sufficient, a claim of newly discovered evidence

must meet the two-part Jones test. We have described that test as

follows:

           First, the evidence must not have been known by
     the trial court, the party, or counsel at the time of trial,
     and it must appear that the defendant or defense counsel
     could not have known of it by the use of diligence.
     Second, the newly discovered evidence must be of such
     [a] nature that it would probably produce an acquittal on
     retrial.

Long v. State, 183 So. 3d 342, 345 (Fla. 2016) (quoting Tompkins v.

State, 994 So. 2d 1072, 1086 (Fla. 2008)).

     We agree with the circuit court that Hutchinson cannot prevail

on his newly discovered evidence claim. Even before his trial in

2001, Hutchinson knew of the FBI’s investigation of Mr. and Ms.

Adams. Attachments to the second amended postconviction motion

demonstrate that the FBI records were available—upon request to

federal authorities—at least by 2007. However, Hutchinson failed

to request them until 2017. Accordingly, since Hutchinson raised

his newly discovered evidence claim over a year after the records

became available through due diligence, the claim is untimely. See




                                -6-
Dailey v. State, 329 So. 3d 1280, 1287 (Fla. 2021); Dillbeck v. State,

304 So. 3d 286, 288 (Fla. 2020).

     However, even if we assumed Hutchinson’s newly discovered

evidence claim was timely, we would still affirm. Based on our

review of the record, we conclude that the FBI records would not

likely produce an acquittal on retrial. This is so for two main

reasons. One, the FBI records do not bolster Hutchinson’s defense

that someone else committed the murders or seriously call into

question that he made the 911 call. 4 Two, the State presented

overwhelming evidence of his guilt—including evidence that the

victims’ blood and body tissue was on Hutchinson’s leg and

clothing; that gunpowder residue was on Hutchinson’s hands; that

Hutchinson had no defensive wounds consistent with a struggle

with unknown intruders; and that he owned the murder weapon, a

Mossberg shotgun, which police found at the scene of the crime.

See Hutchinson, 882 So. 2d at 952-53 (characterizing State’s




     4. Mr. and Ms. Adams’ testimony was not the only evidence
that Hutchinson was the 911 caller. Such additional evidence
includes the words used by the caller and the fact that the cordless
phone that officers found near Hutchinson was still connected with
the 911 operator when they arrived.

                                 -7-
evidence of guilt as “overwhelming”); see also id. at 948-49;

Hutchinson, 17 So. 3d at 698 (discussing trial evidence).

      Accordingly, the record refutes the second prong of

Hutchinson’s Jones claim. Cf. Bogle v. State, 288 So. 3d 1065,

1069 (Fla. 2019) (finding second prong of Jones not satisfied where

additional evidence only amplified evidence already presented at

trial and there was overwhelming evidence of guilt). Thus,

Hutchinson’s claim of newly discovered evidence does not warrant

relief.

      Hutchinson’s Brady claim fares no better. To prevail on this

claim, Hutchinson must demonstrate that (1) favorable evidence

which is exculpatory or impeaching, (2) was suppressed by the

State, and (3) because the evidence was material, he was

prejudiced. See Sweet v. State, 293 So. 3d 448, 451 (Fla. 2020).

Even assuming that the FBI records were exculpatory to some

extent, Hutchinson fails to allege specific facts showing that the

records were in the possession of or suppressed by the State.

See Allen v. State, 854 So. 2d 1255, 1259 (Fla. 2003) (finding that a

defendant must allege specific facts that, if accepted as true,




                                 -8-
establish a prima facie case that the State possessed evidence

favorable to the accused). Thus, Hutchinson’s Brady claim fails.

     Hutchinson’s Giglio claim fails for a similar reason. To obtain

relief under Giglio, Hutchinson needs to demonstrate, among other

things, that a State witness gave false or misleading testimony at

trial. Valentine v. State, 47 Fla. L. Weekly S105, S107 n.5 (Fla. Apr.

7, 2022) (citing Jimenez v. State, 265 So. 3d 462, 479 (Fla. 2018)).

However, in his motion below, Hutchinson failed to identify with

specificity any false or misleading testimony by a State witness at

trial. Accordingly, we agree with the circuit court that the Giglio

claim is legally insufficient. See Jimenez, 265 So. 3d at 479. 5

     Though less than clear, Hutchinson also appears to have

claimed entitlement to a new trial based on the cumulative effect of

the alleged Brady and Giglio violations. However, since we have

found no Brady or Giglio violations, we have no occasion to consider




      5. On appeal, Hutchinson renews his argument that equitable
tolling renders his claims timely. Generally, a motion to vacate a
judgment of conviction and sentence of death must be filed within
one year after the judgment and sentence become final. Fla. R.
Crim. P. 3.851(d)(1). However, based on our resolution of
Hutchinson’s claims, we need not reach his equitable tolling
argument.

                                 -9-
the cumulative effect of any such violations. See Diaz v. State, 132

So. 3d 93, 118 (Fla. 2013) (applying similar logic in rejecting a

cumulative prejudice argument). Thus, like his other claims, this

claim also fails.

                          III.   Conclusion

     For the foregoing reasons, we affirm the circuit court’s

summary denial of Hutchinson’s second successive motion for

postconviction relief.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Okaloosa County,
    John Jay Gontarek, Judge
    Case No. 461998CF001382XXXACX

Robert S. Friedman, Capital Collateral Regional Counsel, Candace
Rechtmann, Assistant Capital Collateral Regional Counsel, North
Region, Tallahassee, Florida, and Stacy R. Biggart, Special Assistant
Capital Collateral Regional Counsel, Gainesville, Florida,

     for Appellant

Ashley Moody, Attorney General, and Charmaine Millsaps, Senior
Assistant Attorney General, Tallahassee, Florida,

     for Appellee


                                 - 10 -